           Case 1:19-cv-04796-ALC Document 20 Filed 08/29/19 Page 1 of 10



                                                                        Kent A. Yalowitz
                                                                        +1 212.836.8344 Direct
                                                                        Kent.Yalowitz@arnoldporter.com




                                                       August 29, 2019


     BY HAND AND ECF

     Hon. Colleen McMahon
     United States District Court for the
     Southern District of New York
     Daniel Patrick Moynihan United States Courthouse
     500 Pearl Street
     New York, NY 10007-1312

             Re:     Venezuelan Debt Cases

                              White Beech SNC v. PDVSA, No. 18 Civ. 4148-PGG
                              Casa Express Corp. v. Venezuela, No. 18 Civ. 11940-AT
                              Red Tree Investments v. PDVSA, No. 19 Civ. 2519-AJN
                              Red Tree Investments v. PDVSA, No. 19 Civ. 2523-AJN
                              Dresser-Rand Co. v. PDVSA, No. 19 Civ. 2689-LLS
                              Pharo Gaia Fund Ltd. v. Venezuela, No. 19 Civ. 3123-AT
                              Lovati v. Venezuela, No. 19 Civ. 4793-ALC
                              Lovati v. Venezuela, No. 19 Civ. 4796-ALC
                              Lovati v. PDVSA, No. 19 Civ. 4799-ALC

     Dear Chief Judge McMahon:

             We represent the Bolivarian Republic of Venezuela (“the Republic”) in four of
     the nine cases referenced above. We write to Your Honor in your capacity as chair of the
     Court’s Assignment Committee to request that the Assignment Committee assign to a
     single Judge of this Court all pending and future debt cases brought against the Republic
     and its instrumentalities, including cases against the Venezuelan national oil company,
     Petróleos de Venezuela, S.A. (“PDVSA”).1



     1
        Curtis, Mallet-Prevost, Colt & Mosle LLP represents PDVSA in White Beech (No. 18 Civ. 4148), and
     Hogan Lovells LLP represents PDVSA in Red Tree Investments (Nos. 19 Civ. 2519 and 2523), Dresser-
     Rand Co. (No. 19 Civ. 2689), and Lovati (No. 19 Civ. 4799). PDVSA joins in this application.

Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
      Case 1:19-cv-04796-ALC Document 20 Filed 08/29/19 Page 2 of 10




Hon. Colleen McMahon
August 29, 2019
Page 2

        As Your Honor is aware, the Republic currently faces a political, humanitarian,
and economic crisis of unprecedented proportions. Amidst the ongoing crisis, some
holders of debt instruments issued by the Republic and PDVSA have begun filing
lawsuits against the Republic and PDVSA. At this time, nine cases have been filed in the
District and assigned to Judges Torres, Nathan, Stanton, Gardephe, and Carter. We
expect that more cases may be filed in the coming months.

        To ensure the orderly administration of justice, the Republic respectfully requests
that the Court assign the nine-above referenced cases to a single District Judge and
continue to assign all future debt cases against the Republic and/or PDVSA to that Judge
going forward.

                                            Background

       During the regimes of Hugo Chávez and Nicolás Maduro, the Venezuelan
economy was systematically destroyed through nationalizations, expropriations, over-
indebtedness, and corruption.

       On January 10, 2019, the freely and fairly elected Venezuelan National Assembly
determined, in accordance with the Venezuelan constitution, that the presidency was
vacant because the Mr. Maduro had claimed victory in a fraudulent election. On January
23, National Assembly President Juan Guaidó, supported by the democratically elected
National Assembly, assumed the interim Presidency of Venezuela in an effort to restore
democracy and constitutional rule. The United States immediately recognized Mr.
Guaidó as the legitimate interim President of Venezuela and rejected the legitimacy of
the Maduro regime.2

        Mr. Maduro has nevertheless refused to relinquish his position and has refused to
surrender control of state organs, such as the Ministry of Foreign Affairs and the Ministry
of Justice. Under U.S. law, however, the Maduro government is not recognized by the
courts—only the Guaidó government and the National Assembly are so recognized, and
only the Guaidó government may appear in U.S. courts to represent the interests of the
Venezuelan people. See Rusoro Mining Limited v. Bolivarian Republic of Venezuela, No.
18-7044, Order (D.C. Cir. May 1, 2019); see also Crystallex v. Republic of Venezuela,




2
   See U.S. Sec’y of State Mike Pompeo, U.S. Dep’t of State, U.S. Government Support for the
Democratic Aspirations of the Venezuelan People, https://www.state.gov/u-s-government-support-for-the-
democratic-aspirations-of-the-venezuelan-people/#crisis.
      Case 1:19-cv-04796-ALC Document 20 Filed 08/29/19 Page 3 of 10




Hon. Colleen McMahon
August 29, 2019
Page 3

2019 WL 3403888, at *4 n.2 (3d Cir. July 29, 2019); Jiménez v. Palacios, 2019 Del. Ch.
LEXIS 288, at *21-22 (Del. Ch. Aug. 2, 2019).

        In addition to contending with a constitutional crisis, the Guaidó government and
the National Assembly face an unprecedented economic and humanitarian crisis in
Venezuela. The policies of former presidents Maduro and Chávez, combined with
rampant corruption, destroyed Venezuela’s infrastructure and domestic production
capacity, leading to “the biggest economic collapse in human history outside of war or
state collapse.”3

        In response to the crisis, the Guaidó government, together with the National
Assembly, is formulating a comprehensive plan for addressing the humanitarian crisis, to
be followed by a sustainable economic recovery plan, to be supported by the international
community, and an orderly, consensual debt restructuring of all of the legitimate claims
against the Republic and its state-owned enterprises.

                                        Pending Lawsuits

        The Republic and its state-owned enterprises currently face $155 billion in claims
arising from outstanding debt instruments and claims of expropriation of foreign
investment in Venezuela. As part of the process of rebuilding Venezuela’s economy, the
Republic will need to respond to all claims and come to terms with all its creditors. It is
the policy of the Interim Government to seek a fair and orderly settlement of all
reconciled claims against the Republic and its public sector entities as promptly as
possible.

         At this time, most holders of Venezuelan debt instruments have determined that it
is in their interest not to commence litigation. A committee of creditors represented by
Guggenheim Securities and the Cleary Gottlieb law firm, issued a statement on July 9,
2019, that: “A new Venezuelan government must be given time to address the urgent
humanitarian needs of its citizens without the distraction and expense of ongoing
litigation. However, any measures to stay litigation must not fundamentally impair the
rights of creditors or undermine Venezuela’s ability to attract private capital.”4


3
    Ricardo Hausmann, Director of the Center for International Development, Harvard University, Under-
standing Venezuela’s Collapse, Harvard Gazette (Feb. 12, 2019), https://news.harvard.edu/gazette/story/
2019/02/Harvard-expert-tries-to-make-sense-of-venezuelas-collapse/.
4
    Statement of Venezuela Creditors Committee: Restructuring Principles and Framework (July 9, 2019),
quoted in Colby Smith, “Bondholders propose Venezuela debt restructuring plan, Financial Times (July 9,
2019), available at https://www.ft.com/content/debde108-a24b-11e9-a282-2df48f366f7d.
     Case 1:19-cv-04796-ALC Document 20 Filed 08/29/19 Page 4 of 10




Hon. Colleen McMahon
August 29, 2019
Page 4

       However, in recent months, nine actions have been commenced in this Court, as
follows:

       1. White Beech SNC v. PDVSA, No. 18 Civ. 4148-PGG

       Plaintiff commenced this action on May 9, 2018, seeking a judgment for non-
payment of debt instruments issued by PDVSA, and effected service on May 11, 2018.
The case was randomly assigned to Judge Gardephe.

        On February 9, 2019, with the consent of Plaintiff, Judge Gardephe stayed the
case indefinitely on the basis of Executive Order 13850, which, inter alia, blocks the
transfer of certain property related to the Venezuelan oil sector, including property held
by PDVSA.

       2. Casa Express Corp. v. Venezuela, No. 18 Civ. 11940-AT

       Plaintiff commenced this action on December 18, 2018, seeking a judgment for
non-payment of debt instruments issued by the Republic, and effected service on January
23, 2019. The case was randomly assigned to Judge Torres.

        On March 22, 2019, Judge Torres granted an application by Plaintiff to strike a
purported filing by representatives of Mr. Maduro. On April 1, 2019, Plaintiff obtained a
Clerk’s Certificate of Default. On April 15, 2019, Judge Torres sua sponte ordered the
parties to confer about whether they intend to file a joint stipulation vacating the
Certificate of Default. On June 26, Judge Torres held an initial conference. At that
conference, the Republic indicated that it intended to seek a stay in light of the
unprecedented humanitarian crisis facing the Republic. On July 8, 2019, Judge Torres set
the following schedule for proceedings:

           1. All discovery shall be completed no later than November 5, 2019;

           2. By December 5, 2019, Plaintiffs shall file a consolidated motion for
             summary judgment

           3. By January 16, 2020, Defendant shall file its opposition to Plaintiffs'
             motion for summary judgment along with its cross-motion for a stay;

           4. By February 6, 2020, Plaintiffs shall file their consolidated reply in
             support of their motion for summary judgment along with their
             opposition to Defendant's cross-motion; and
     Case 1:19-cv-04796-ALC Document 20 Filed 08/29/19 Page 5 of 10




Hon. Colleen McMahon
August 29, 2019
Page 5

           5. By February 27, 2020, Defendant shall file its reply in support of its
             cross-motion.

       The parties are engaged in the initial discovery process as of the date of this letter.

       3. Red Tree Investments v. PDVSA, No. 19 Civ. 2519-AJN

        Plaintiff commenced this action on February 15, 2019, in the Supreme Court of
the State of New York in and for New York County, seeking a judgment for non-payment
of debt instruments issued by PDVSA and guaranteed by PDVSA Petróleo, S.A. Plaintiff
effected service on February 19, 2019.

       On March 21, 2019, Defendants removed the case to this Court. The case was
randomly assigned to Judge Nathan. On March 27, 2019, Defendants filed a motion to
stay. Plaintiff reinstated its motion for summary judgment in lieu of complaint pursuant
to CPLR 3213 on April 11, 2019. On April 19, 2019, Judge Nathan adjourned
Defendants’ deadline to oppose Plaintiff’s motion for summary judgment pending a
decision on Defendants’ stay motion. On May 6, 2019, Judge Nathan granted
Defendants’ motion to stay. On August 8, 2019, Plaintiff filed a motion to vacate the
stay, which Defendants opposed.

       The motion to vacate was fully briefed as of August 26, 2019 and is awaiting a
decision as of the date of this letter.

       4. Red Tree Investments v. PDVSA, No. 19 Civ. 2523-AJN

        Plaintiff commenced this action on February 15, 2019, in the Supreme Court of
the State of New York in and for New York County, seeking a judgment for non-payment
of debt instruments issued by PDVSA and guaranteed by PDVSA Petróleo, S.A. Plaintiff
effected service on February 19, 2019.

        On March 21, 2019, Defendants removed the case to this Court. Defendants filed
a Related Case Statement, and Judge Nathan accepted the case as related to Red Tree
Investments (No. 19 Civ. 2519). Following that acceptance, Judge Nathan has managed
this case on the same track and under the same schedule as the Red Tree Investments case
discussed above (No. 19 Civ. 2519-AJN).
     Case 1:19-cv-04796-ALC Document 20 Filed 08/29/19 Page 6 of 10




Hon. Colleen McMahon
August 29, 2019
Page 6

       5. Dresser-Rand Co. v. PDVSA, No. 19 Civ. 2689-LLS

        Plaintiff commenced this action on February 26, 2019, in the Supreme Court of
the State of New York in and for New York County, seeking a judgment for non-payment
of debt instruments issued by PDVSA and guaranteed by PDVSA Petróleo, S.A. Plaintiff
effected service on February 27, 2019.

       On March 26, 2019, Defendants removed the case to this Court. The case was
randomly assigned to Judge Stanton. On June 3, 2019, following a pre-motion
conference, Defendants moved pursuant to Fed. R. Civ. P. 56(d) to stay or defer
consideration of Plaintiff’s motion for summary in lieu of complaint.

        On July 3, 2019, Judge Stanton issued an order granting Defendants’ motion for
relief pursuant to Rule 56(d) and deferred consideration of Plaintiff’s motion for 120
days.

        On August 19, 2019, Plaintiff filed a letter requesting a briefing schedule on its
summary judgment motion, a stay of discovery, and a pre-motion conference on its
contemplated motion for a preliminary injunction. Defendants filed a response on August
26, 2019. Judge Stanton scheduled a conference for September 6, 2019 to address
Plaintiff’s foregoing requests.

       6. Pharo Gaia Fund Ltd. v. Venezuela, No. 19 Civ. 3123-AT

        Plaintiffs commenced this action on January 11, 2019, in the Supreme Court of
the State of New York in and for New York County, seeking a judgment for non-payment
of debt instruments issued by the Republic. Plainitffs effected service on January 14,
2019.

        On April 8, 2019, the Republic removed the case to this Court. The Republic
filed a Related Case Statement, and Judge Torres accepted the case as related to Casa
Express (No. 18 Civ. 11940-AT), discussed above. Following that acceptance, Judge
Torres has managed this case on the same track and under the same schedule as the Casa
Express case.

       7. Lovati v. Venezuela, No. 19 Civ. 4793-ALC

       Plaintiffs commenced this action on May 23, 2019, seeking a judgment for non-
payment of debt instruments issued by the Republic. The case was randomly assigned to
Judge Carter.
     Case 1:19-cv-04796-ALC Document 20 Filed 08/29/19 Page 7 of 10




Hon. Colleen McMahon
August 29, 2019
Page 7


         On June 11, 2019, Judge Carter issued an ex parte order to permit alternative
service on the Republic’s Embassy. (The Republic objects to such service and reserves
all rights concerning such service.) On June 12, 2019, Plaintiffs purported to effect
service of process on the Mission of the Republic to the United Nations. On August 20,
2019, the Clerk entered a Certificate of Default.

       On July 31, 2019, Counsel for the Republic requested that the case be assigned to
Judge Torres as related to the Casa Express and Pharo Gaia cases. On August 20, 2019,
Judge Carter denied that request without explanation.

       8. Lovati v. Venezuela, No. 19 Civ. 4796-ALC

       Plaintiffs commenced this action on May 23, 2019, seeking a judgment for non-
payment of debt instruments issued by the Republic. The case was randomly assigned to
Judge Swain.

        On May 31, 2019, Plaintiffs wrote to Judge Swain stating that the case is related
to the Lovati cases pending before Judges Carter and Batts, and that Plaintiffs were
unaware of any other related cases pending in this Court. On June 5, 2019, the case was
reassigned to Judge Carter. Following that reassignment, Judge Carter has managed this
case on the same track and under the same schedule as the Lovati case discussed above.

       9. Lovati v. PDVSA, No. 19 Civ. 4799-ALC

       Plaintiffs commenced this action on May 23, 2019, seeking a judgment for non-
payment of debt instruments issued by PDVSA. The case was randomly assigned to
Judge Batts.

       On May 31, 2019, Plaintiffs wrote to Judge Batts stating that the case is related to
the Lovati cases pending before Judges Carter and Swain, and that Plaintiffs were
unaware of any other related cases pending in this Court. On June 5, 2019, the case was
reassigned to Judge Carter. Following that reassignment, Judge Carter has managed this
case on the same track and under the same schedule as the Lovati cases discussed above.

        On August 28, 2019, PDVSA moved to dismiss the complaint or, in the
alternative, to stay proceedings for 120 days.
      Case 1:19-cv-04796-ALC Document 20 Filed 08/29/19 Page 8 of 10




Hon. Colleen McMahon
August 29, 2019
Page 8

                                        Basis for Request

        The nine cases described above raise overlapping factual and legal questions.
Many involve similar or identical claims concerning similar or identical sovereign debt
(public bonds and notes). Of these nine cases, seven have been designated as “related,”
but those seven are currently assigned to three different judges. The other three cases are
pending before two other judges. One of the three judges with related cases received
them on the basis that they were the only such related cases in the District, which was
incorrect.

        These nine cases represent the first wave of what could be many more cases
brought by the Republic’s creditors. In light of the complexity and scope of such a
judicial undertaking, the Republic respectfully submits that the assignment of all
Venezuelan sovereign debt cases to one District Judge would ensure the orderly
administration of justice.

        The legal and factual regime is complex, involving an unprecedented
humanitarian emergency; an unparalleled economic collapse; a foreign nation’s
constitutional crisis; the recognized government’s limited access to financial,
informational, and other resources; and U.S. foreign policies concerning Venezuela.

         Fractured adjudication of claims concerning similar (and in some cases identical)
debts and assets has a high likelihood of subjecting the parties to conflicting orders, not to
mention conflicting calendars and briefing schedules. But, even if each District Judge
were to reach precisely the same factual and legal conclusions in each case, there would
still be a substantial duplication of effort and expense, delay, and undue burden on the
Court, on the Republic and PDVSA, and on potential claimants and creditors.

        Prior complex sovereign debt cases in this Court have been assigned to a single
District Judge. For example, more than 100 debt cases against the Republic of Argentina
were all before Judge Griesa.5


5
   See, e.g., Case Nos. 02 Civ. 1773 (TPG), 02 Civ. 3804 (TPG), 02 Civ. 3808 (TPG), 02 Civ. 4124
(TPG), 03 Civ. 1680 (TPG), 03 Civ. 2507 (TPG), 03 Civ. 4693 (TPG), 03 Civ. 6268 (TPG), 03 Civ. 8120
(TPG), 03 Civ. 8845 (TPG), 03 Civ. 9538 (TPG), 04 Civ. 1077 (TPG), 04 Civ. 3313 (TPG), 04 Civ. 3314
(TPG), 04 Civ. 6137 (TPG), 04 Civ. 6594 (TPG), 04 Civ. 7504 (TPG), 05 Civ. 177 (TPG), 05 Civ. 178
(TPG), 05 Civ. 2434 (TPG), 05 Civ. 2943 (TPG), 05 Civ. 3089 (TPG), 05 Civ. 3955 (TPG), 05 Civ. 4085
(TPG), 05 Civ. 4246 (TPG), 05 Civ. 4299 (TPG), 05 Civ. 4466 (TPG), 05 Civ. 5197 (TPG), 05 Civ. 6002
(TPG), 05 Civ. 6200 (TPG), 05 Civ. 6599 (TPG), 05 Civ. 8195 (TPG), 05 Civ. 8687 (TPG), 05 Civ. 10636
(TPG), 06 Civ. 207 (TPG), 06 Civ. 3196 (TPG), 06 Civ. 3197 (TPG), 06 Civ. 3198 (TPG), 06 Civ. 3276
(TPG), 06 Civ. 6032 (TPG), 06 Civ. 6466 (TPG), 06 Civ. 7100 (TPG), 06 Civ. 7151 (TPG), 06 Civ. 7792
      Case 1:19-cv-04796-ALC Document 20 Filed 08/29/19 Page 9 of 10




Hon. Colleen McMahon
August 29, 2019
Page 9

       We are making this request directly to the Assignment Committee, rather than in
each individual case as it is filed, because we believe that a centralized assignment
decision is required under the circumstances. We also note that there have been
inconsistent decisions with regard to the assignment process to date.

        Judge Torres accepted Pharo Gaia Fund v. Venezuela, No. 19 Civ. 3123, as
related to Casa Express Corp. v. Venezuela, No. 18 Civ. 11940.

        Judge Swain reassigned Lovati v. Venezuela, No. 19 Civ. 4796 to Judge Carter as
related to Lovati v. Venezuela, No. 19 Civ. 4793.

        Judge Batts reassigned Lovati v. PDVSA, No. 19 Civ. 4799 to Judge Carter as
related to Lovati v. Venezuela, No. 19 Civ. 4793.

       However, on August 20, 2019, Judge Carter denied the Republic’s unopposed
request to reassign Nos. 19 Civ. 4793 and 4796, to Judge Torres.

                                           Conclusion

       The Republic does not make this request on the basis of any dissatisfaction
concerning the work of any of the five members of this Court presently assigned to cases
concerning debt obligations of the Republic and its instrumentalities. Rather, the
Republic is making this request because fractured administration of these cases will be


(TPG), 07 Civ. 98 (TPG), 07 Civ. 689 (TPG), 07 Civ. 937 (TPG), 07 Civ. 1910 (TPG), 07 Civ. 2690
(TPG), 07 Civ. 2693 (TPG), 07 Civ. 2715 (TPG), 07 Civ. 5807 (TPG), 07 Civ. 6563 (TPG), 07 Civ. 7248
(TPG), 07 Civ. 10656 (TPG), 07 Civ. 10657 (TPG), 07 Civ. 11327 (TPG), 07 Civ. 11382 (TPG), 07 Civ.
11495 (TPG), 07 Civ. 11497 (TPG), 08 Civ. 440 (TPG), 08 Civ. 2541 (TPG), 08 Civ. 3302 (TPG), 08 Civ.
4902 (TPG), 08 Civ. 5436 (TPG), 08 Civ. 6625 (TPG), 08 Civ. 6978 (TPG), 09 Civ. 1707 (TPG), 09 Civ.
1708 (TPG), 09 Civ. 8275 (TPG), 09 Civ. 8299 (TPG), 09 Civ. 8757 (TPG), 09 Civ. 10620 (TPG), 10 Civ.
1602 (TPG), 10 Civ. 3507 (TPG), 10 Civ. 3970 (TPG), 10 Civ. 4101 (TPG), 10 Civ. 4300 (TPG), 10 Civ.
4782 (TPG), 10 Civ. 5338 (TPG), 10 Civ. 8339 (TPG), 10 Civ. 9587 (TPG), 11 Civ. 4908 (TPG), 11 Civ.
8817 (TPG), 13 Civ. 8887 (TPG), 14 Civ. 8946 (TPG), 14 Civ. 8947 (TPG), 14 Civ. 8630 (TPG), 14 Civ.
8303 (TPG), 14 Civ. 8242 (TPG), 14 Civ. 4092 (TPG), 14 Civ. 4091 (TPG), 14 Civ. 7258 (TPG), 14 Civ.
10016 (TPG), 14 Civ. 10064 (TPG), 14 Civ. 7637 (TPG), 14 Civ. 8739 (TPG), 14 Civ. 1109 (TPG), 14
Civ. 3127 (TPG), 14 Civ. 5849 (TPG), 14 Civ. 5963 (TPG), 14 Civ. 7164 (TPG), 14 Civ. 7166 (TPG), 14
Civ. 7169 (TPG), 14 Civ. 7171 (TPG), 14 Civ. 7739 (TPG), 14 Civ. 8243 (TPG), 14 Civ. 8601 (TPG), 14
Civ. 8988 (TPG), 14 Civ. 9093 (TPG), 14 Civ. 9855 (TPG), 14 Civ. 10141 (TPG), 14 Civ. 10201 (TPG),
15 Civ. 710 (TPG), 15 Civ. 1470 (TPG), 15 Civ. 1471 (TPG), 15 Civ. 1508 (TPG), 15 Civ. 1553 (TPG), 15
Civ. 1588 (TPG), 15 Civ. 2369 (TPG), 15 Civ. 2577 (TPG), 15 Civ. 2611 (TPG), 15 Civ. 3523 (TPG), 15
Civ. 3932 (TPG), 15 Civ. 4284 (TPG), 15 Civ. 4654 (TPG), 15 Civ. 4767 (TPG), 15 Civ. 5190 (TPG), 15
Civ. 5886 (TPG), 15 Civ. 6702 (TPG), 15 Civ. 7367 (TPG), 16 Civ. 1042 (TPG), 16 Civ. 1192 (TPG), 16
Civ. 1436 (TPG).
      Case 1:19-cv-04796-ALC Document 20 Filed 08/29/19 Page 10 of 10




Hon. Colleen McMahon
August 29, 2019
Page 10

costly and potentially harmful to the citizens of Venezuela, will require duplication of
judicial effort, and risks disparate treatment of similarly situated plaintiffs.

        For the foregoing reasons, the Republic respectfully requests that the Court assign
all pending Venezuelan debt cases to one District Judge.

                                              Respectfully submitted,



                                              Kent A. Yalowitz

cc:     Hon. Andrew L. Carter, Jr.
        Hon. Paul G. Gardephe
        Hon. Allison J. Nathan
        Hon. Louis L. Stanton
        Hon. Analisa Torres

        ALL ECF COUNSEL
